Citation Nr: 0724638	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-16 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a left knee 
patellofemoral syndrome.

2.  Entitlement to an evaluation in excess of 20 percent for 
low back pain with L5-S1 post traumatic degenerative 
arthritis without radicular symptoms on and prior to June 3, 
2005.

3.  Entitlement to an evaluation in excess of 20 percent for 
low back pain with L5-S1 post traumatic degenerative 
arthritis without radicular symptoms after June 3, 2005.
 
4.  Entitlement to an increased evaluation for a recurrent 
left foot neuroma, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for a recurrent 
right foot neuroma, currently evaluated as 10 percent 
disabling.

6.  Entitlement to a compensable evaluation for a right knee 
patellofemoral syndrome.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:     Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to May 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which granted a 20 percent evaluation 
for low back pain with L5-S1 post traumatic degenerative 
arthritis without radicular symptoms.  The other benefits 
sought on appeal were denied.

For the reasons outlined below, this case is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDINGS OF FACT

1.  The veteran showed evidence of L5-S1 disc bulging while 
on active duty.

2.  On and prior to June 3, 2005, the appellant's low back 
disorder was not manifested by an intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months; by forward thoracolumbar flexion that is 30 
degrees or less; or by favorable ankylosis of the entire 
thoracolumbar spine.

2.  A recurrent left foot neuroma is neither manifested by 
more than a moderate foot disability nor by more than mild to 
moderate incomplete paralysis of the foot movement.

3.  A recurrent right foot neuroma is neither manifested by 
more than a moderate foot disability nor by more than mild to 
moderate incomplete paralysis of the foot movement.

4.  A right knee patellofemoral syndrome is not manifested by 
clinical evidence of ligamentous instability, extension 
limited to 15 degrees or by flexion limited to 45 degrees.


CONCLUSIONS OF LAW

1.  Prior to and on June 3, 2005, the criteria for a rating 
in excess of 20 percent for low back pain with L5-S1 post 
traumatic degenerative arthritis without radicular symptoms 
were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.71a, 4.71a, Diagnostic 
Codes 5235 to 5243 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for a recurrent left foot neuroma have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5284, 8525 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for a recurrent right foot neuroma have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5284, 8525.

4.  The criteria for a compensable disability rating for 
right knee patellofemoral syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in June 2004 and 
October 2005 correspondence, and in an April 2005 statement 
of the case of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.  The claimant was provided 
the opportunity to present pertinent evidence and testimony. 
 In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

II.  Increased evaluations

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1 (2006).  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain. 
 DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the U.S. Court of Appeals for Veterans 
Claims (Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

A.  Low back pain with L5-S1 post traumatic degenerative 
arthritis without radicular symptoms for the period on and 
prior to June 3, 2005

Background

The service medical records reveal that in January 2000, the 
appellant showed magnetic resonance imaging evidence of disc 
bulging at L5-S1.  Hence, consideration of the claim under 
the rating criteria for both a lumbosacral strain and for an 
intervertebral disc syndrome is appropriate.

VA treatment records dated in 2003 show complaints of low 
back pain.  There was no evidence of radiating pain, bowel or 
bladder problems, or weakness.  He did report suddenly losing 
postural tone and falling for many years.  He denied 
stiffness with use.  A magnetic resonance imaging (MRI) scan 
in 2000 showed degenerative joint disease, and a L5-S1 disc 
bulge without nerve root impingement.  In March 2003, 
examination showed no vertebral tenderness and straight leg 
raising was negative.  Motor strength was 5/5 throughout.  
Deep tendon reflexes were symmetric with down going toes.  
Sensation was noted as intact with normal gait.  

A February 2004 VA lumbar MRI showed L5-S1 diffuse disc bulge 
with a small central component but no evidence of central 
canal stenosis or neural foraminal narrowing.  

A June 2004 VA examination noted that recent imaging studies, 
including a MRI, showed L5-S1 degenerative joint disease 
without evidence of nerve entrapment.  The examiner noted the 
veteran's complaints of constant lumbosacral pain.  He 
described his pain as being five out of ten in intensity, but 
rising to a ten out of ten at least one month when he was 
working and now one every two months.  He reported when he 
was working the severe pain could last up to four days.  The 
veteran claimed that his back pain was responsible for his 
loss of employment as  a machinist.  Weakness, numbness, 
bladder complaints, bowel complaints, and erectile 
dysfunction were denied.  He did report having lumbar 
spasms.  There was no sciatica.  The veteran's gait was 
normal without assistive devices.  He wore a lumbosacral 
corset intermittently especially when lifting heavy weights 
while working.  The veteran could walk up to about 30 minutes 
but was unsteady.

The examination showed no overt soft tissue or bony 
deformities.  There was some tenderness on light palpation of 
the lumbosacral region.  No spasms were noted.  Range of 
motion was limited by pain.  Flexion was to 60 degrees, 
bilateral rotation was to 60 degrees, bilateral lateral 
flexion was to 30 degrees, and extension was to 40 degrees 
without significant pain.  There was no additional loss of 
motion after repeated movement.  There was no trunk muscles 
weakness.  Lower extremity muscle spasm was noted.  Deep 
tendon reflexes were within normal limits.  Straight leg 
raising was negative.  The diagnoses were low back pain with 
L5-S1 post traumatic degenerative joint disease; no radicular 
signs; and limitation of motion due to pain.

VA treatment records dated in 2003 and prior to December 2004 
show complaints of ongoing back pain, and note that the 
veteran was being seen at a pain management clinic.  The 
appellant reported episodes of sudden sharp pain with a loss 
of lower extremity strength which caused him to fall to the 
ground.  The records show that the veteran had been taking 
Naprosyn since March 2003, which reportedly helped his back 
pain "more than any other" medication to include narcotics.  
(The outpatient records reveal that the appellant was 
prescribed, e.g., Oxycotin, and Neurotin.)  The examiner in 
April 2003 indicated the veteran's reports of episodes of 
pain causing him to collapse were likely muscle spasms and 
not representative of significant neurological compromise.  
The examiner noted that the veteran was obese and weight loss 
would likely decrease his back pain.  Neurological study in 
April 2003 revealed no signs of sciatica, and in June 2004 
there were no radicular symptoms.  A TENS unit was 
recommended.

A March 2005 examination report from Norwich Orthopedic 
Group, P.C., noted a normal stance and gait.  Range of lumbar 
motion study revealed flexion with finger tips to the mid 
shins.  He could extend about five degrees past neutral.  
Sitting root test was negative bilaterally.  Manual motor 
testing and deep tendon reflexes were all normal.  Supine leg 
raising was negative.  Reverse straight leg raise was 
negative.  There was tenderness to palpation in the midline 
at the lumbosacral junction.  The impression was possible 
discogenic back pain L5-S1.  April 2005 x-rays showed slight 
disc space narrowing at L5-S1.  It was noted the veteran 
remained symptomatic with severe back pain and wished to look 
into artificial disc replacement surgery.

May 2005 radiology reports from William W. Backus Hospital 
show L5-S1 degenerative disc disease with a posterior disc 
protrusion, foraminal narrowing but no stenosis.  The veteran 
underwent a provocative lumbar discography at L4-5 and L5-
S1.  

A June 3, 2005, treatment report from Norwich Orthopedic 
Group indicated that the veteran had failed conservative 
treatment and he was scheduled for an artificial disc 
replacement.

Criteria and analysis

Service connection was granted for low back pain in an 
October 2000 rating decision and the veteran was granted a 10 
percent disability evaluation.  An August 2004 rating 
decision increased the rating to 20 percent.  This evaluation 
has remained in effect.

The criteria under Diagnostic Code 5243, pertaining to 
intervertebral disc syndrome (IVDS) direct that IVDS be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of the chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.  A 20 percent disability rating for 
intervertebral disc syndrome is warranted with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
disability rating for intervertebral disc syndrome is 
warranted with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  38 C.F.R. § 4.71a (2006).

Explanatory notes for these criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.

The criteria for rating diseases and injuries of the spine 
provide with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 40 percent 
evaluation is warranted when forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, with 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

Intervertebral disc syndrome is to be rated either under the 
general rating formula for diseases and injuries of the spine 
or under the formula for rating IVDS based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25. 
 38 C.F.R. § 4.71a, Diagnostic Code 5243.

With respect to the period prior to and on June 3, 2005, the 
symptoms attributable to the veteran's lumbar disability were 
not at any time shown to be of such a nature or severity as 
to result in such functional limitations warranting an 
evaluation in excess of the assigned 20 percent rating.  The 
June 2004 VA examination showed lumbar flexion to 60 
degrees, bilateral rotation to 60 degrees, and bilateral 
lateral flexion to 30 degrees.  The medical evidence does not 
show that the veteran had forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  There were no 
objective findings of radiating pain or incapacitating 
episodes.  There was no objective evidence that painful 
motion significantly limited the veteran's functional ability 
and with repeated use, there was no increase of the pain or 
decrease in terms of the range of motion.  Accordingly, there 
is no evidentiary basis for a higher rating under DeLuca.

There was no objective evidence of either sciatica or 
radiating pain at either a April 2003 VA outpatient study or 
a June 2004 VA examination.  Therefore, a separate evaluation 
for neurological manifestations is not in order.
 
Accordingly, for the period on and prior to June 3, 2005, the 
veteran's low back disorder did not warrant an evaluation in 
excess of 20 percent.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Recurrent neuromas of the feet

Background

At a June 2004 VA examination the veteran reported that after 
bilateral surgery on his neuromas in 1998/1999 the pain went 
away until about six to eight month ago when they recurred 
intermittently.  The veteran indicated he had experienced 
intermittent pain between the dorsal aspects of the web 
between the third and forth toes bilaterally about four times 
within the last six to eight months, lasting five to ten 
minutes.  It was aggravated by awkward/twisting movement of 
the feet and prolonged walking.  The pain was reportedly 
relieved by rest and local massage.  

The examiner noted there was no weakness, stiffness, 
swelling, heat, redness, fatigability, or lack of endurance.  
It was noted that the veteran's job was not significantly 
affected this disability.  He avoided twisting his ankles and 
feet, as well as prolonged walking.  

The examination showed toes affected being the great toe, 
second, third, fourth, and fifth.  There was no functional 
loss.  There was no painful movement of the ankles or feet.  
There was no painful motion, edema, instability, weakness, or 
tenderness.  There were callosities in the heels and soles.  
There was no breakdown or unusual shoe wear pattern that 
would indicate abnormal weight bearing.  There was no skin or 
vascular changes.  Posture on standing, squatting, 
supination, pronation, and rising on toes and heels was 
normal.  There were no hammertoes, high arch, clawfoot, or 
other deformity.  The veteran did not wear corrective shoes, 
inserts, toe pads, or braces.  The impressions noted 
bilateral neuroma now with intermittent pain since six to 
eight months ago; the frequency was rather rare; physical 
examination noted as unremarkable; and scars well healed.  

VA treatment records dated 2003 to 2004 show complaints of 
chronic bilateral foot pain.



Criteria and analysis

Service connection was granted for pain in each foot, with 
removal of neuroma in a rating decision dated October 2000 
under Diagnostic Codes 5284 and 8525.  Each foot was assigned 
a 10 percent disability which has remained in effect since.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a 10 percent 
rating is assigned for a moderate foot disability.  A 
moderately severe foot disability is rated as 20 percent 
disabling.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8525, both mild and 
moderate, incomplete paralysis of the posterior tibial nerve 
are assigned a 10 percent rating. Severe, incomplete 
paralysis of the posterior tibial nerve warrants a 20 percent 
rating.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

After a careful review of the evidence of record the Board 
finds that the evidence is against a grant for an evaluation 
in excess of 10 percent for either foot.  The June 2004 VA 
examination showed no functional loss.  There was no painful 
movement of the feet, and no edema, instability, weakness, or 
tenderness.  There was no breakdown or unusual shoe wear 
pattern that would indicate abnormal weight bearing.  There 
were no skin or vascular changes.  The appellant's posture 
was normal.  The veteran did not wear corrective shoes, 
inserts, toe pads, or braces.  Hence, the medical evidence 
does not show a moderately severe foot disability which would 
warrant a 20 percent evaluation under Diagnostic Code 5284.  
Moreover, the preponderance of the evidence is against 
finding neurological evidence of severe, incomplete paralysis 
of the posterior tibial nerve warranting a 20 percent 
evaluation under Diagnostic Code 8525.

Hence, the benefits sought on appeal are denied.

C.  Right knee patellofemoral syndrome

Background

At a June 2004 VA examination the veteran reported no 
symptoms concerning his right knee at the time of the 
examination.  Range of motion was noted as 0 to 110 degrees 
bilaterally.  After walking and climbing up and down stairs 
for about three to four minutes, the right leg range of 
motion was still 0 to 110 degrees.  Special maneuvers were 
noted as negative and there was no instability.  The 
impression was right knee patellofemoral syndrome - no 
significant impairment.

A VA radiology report dated June 2004, showed no evidence of 
acute osseous injury to either knee and very minimal 
degenerative changes of both knees.

VA treatment records dated 2003 to 2005 show complaints of 
chronic knee pain, but do not show a loss of motion in excess 
of any shown at the June 2004 VA examination.

Criteria and analysis

Service connection was granted for right patellofemoral 
syndrome by an October 2000 rating decision, and assigned a 
noncompensable evaluation  which has remained in effect.  

The veteran's right patellofemoral syndrome is rated under 
Diagnostic Code 5257.  This code does not provide for a zero 
percent rating, and hence, the provisions of 38 C.F.R. § 4.31 
(2006) are for application.  If there is evidence of slight 
recurrent subluxation or lateral instability a 10 percent 
rating is in order under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Under Diagnostic Codes 5260 and 5261 flexion limited to 45 
degrees is rated as 10 percent disabling, as is a limitation 
of extension to 10 degrees.  A 20 percent evaluation for 
limitation of motion of the knee is assigned where flexion is 
limited to 30 degrees, and when extension is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.
 
In this case, the appellant shows a slight loss of right knee 
flexion.  Notably, however, the June 2004 VA examiner found 
no significant right knee impairment, and no objective 
evidence of painful motion.  In this respect, if there was 
pain, concomitantly increasing degrees of muscle spasm, 
weakness, atrophy, inability to function, and the like, would 
be shown.  38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case no 
weakness or atrophy has been demonstrated and there is no 
clinical evidence of any muscle spasm or crepitus or effusion 
or joint line tenderness due to the right knee disorder.  
 
The objective medical evidence does show a limitation of 
motion and minimal degenerative changes, yet even when taking 
into consideration the provisions of 38 C.F.R. §§ 4.7, 4.10 
and 4.40, the findings presented do not more nearly 
approximate a finding of limitation of flexion in the knee to 
a compensable level.  Rather, the preponderance of the 
evidence shows that the currently assigned noncompensable 
rating is appropriate in light of the clinical presentation 
of this disorder.  Hence, the preponderance of the evidence 
of record is against an evaluation in excess of zero percent 
for the right knee disability.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

For the period prior to and on June 3, 2005, entitlement to 
an evaluation in excess of 20 percent for low back pain with 
L5-S1 post traumatic degenerative arthritis without radicular 
symptoms is denied.

Entitlement to an evaluation in excess of 10 percent for a 
recurrent left foot neuroma is denied.

Entitlement to an evaluation in excess of 10 percent for a 
recurrent right foot neuroma is denied.

Entitlement to a compensable evaluation for right knee 
patellofemoral syndrome is denied.

REMAND

The record shows that on June 3, 2005, the veteran's private 
examiners concluded that conservative treatment of his back 
disorder had failed.  Consequently, the appellant was 
scheduled for an artificial disc replacement.  Unfortunately, 
records dated after June 3, 2005, to include any surgical 
records, are not included in the claims file.  Hence, further 
development is in order.
 
The record further reveals that additional development is in 
order vis-à-vis the claim of entitlement to service 
connection for left knee patellar femoral syndrome.  In this 
respect, in December 1997 the veteran reported left knee pain 
for several years.  In April 1998, a physical therapy consult 
noted a history of bilateral knee pain, right greater than 
left, over the prior three months.  Following a physical 
examination the examiner diagnosed patellar femoral syndrome.

Notably, a May 1999 X-ray examination of the left knee 
revealed normal findings.  Further, while a March 2000 Report 
of Medical Assessment noted the veteran's self reported 
history of bilateral crepitus which caused occasional pain, 
physical examination did not reveal a left knee disability.  
Clinical evaluation of the lower extremities was noted as 
normal.  

Significantly, however, at a June 2004 VA examination, the 
veteran reported left knee pain since 1993 which had 
gradually worsened.  No acute trauma was reported.  The 
diagnosis was left knee patellofemoral syndrome with loss of 
range of motion from walking and climbing stairs (due to 
development of pain).  

In light of these conflicting signs and findings, the Board 
finds that further development is in order under 38 U.S.C.A. 
§ 5103 in order to determine the etiology of any current left 
knee disorder.

The issue of entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorders is inextricably intertwined with the questions 
remanded below.  Accordingly, consideration of this issue is 
deferred until the claims noted below are resolved.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991). 

Therefore, this case is REMANDED for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claims remaining 
on appeal.

2.  The veteran should be requested to 
provide the names and addresses of all 
health care providers, both VA and 
private, who may have provided treatment 
for a left knee disorder since 
separation, and for his back disorder 
after June 3, 2005.  All efforts to 
secure pertinent records not previously 
added to the claims folders must be 
documented in writing.  In particular 
records from the Norwich Orthopedic Group 
dated after June 3, 2005 must be 
secured.  Should these efforts fail, the 
veteran must be informed in writing.

3.  After all pertinent evidence has been 
gathered and associated with the claim 
files, the veteran should be afforded a 
VA examination to determine the etiology 
of any current left knee disorder, to 
include patellar femoral syndrome.  The 
claims folders are to be made available 
to the examiner prior to the examination. 
 All indicated tests and studies must be 
accomplished.  Following the examination 
the examiner must offer an opinion 
whether it is at least as likely as not 
that any diagnosed left knee disorder is 
related to the veteran's active duty 
service.  The examiner must also offer an 
opinion as to how the veteran's low back, 
right knee and bilateral foot disorders 
affect the appellant's ability to obtain 
and retain employment.  The examination 
report must include an explanation of the 
rationale for any opinion given.

4.  Moreover, after all pertinent 
evidence has been gathered and associated 
with the claim files, the veteran should 
be afforded VA orthopedic and 
neurological examinations to determine 
the nature and extent of his back 
disorder.  The claims folders are to be 
made available to the examiner prior to 
the examination.  All indicated tests and 
studies must be accomplished.  Following 
the examination the examiner must address 
the nature and extent of any limitation 
of motion, as well as the nature and 
extent of any sciatica and/or radiating 
pain.  The examiners must also offer an 
opinion addressing how the veteran's low 
back disorder affects his ability to 
obtain and retain employment.  The 
examination reports must include an 
explanation of the rationale for any 
opinion given.
 
5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.  In the event that the 
veteran does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

7.  Thereafter, the RO must readjudicate 
the claims remaining on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


